OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              J
            i>'if
                    ;
                           -
                            P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                         ^tesposv
              OFFICIAL BUSINESS
V             STATE OF TEXAS
              PENALTY FOR
                                ujI

                                                 ;o
                                                                                        PITNEY BOWES
                                                o.
              PRIVATE USE                                             02 ir            $ 00.26s
4/15/2015                                                             0002003152       APR 16 2015
CORNET, WALTER                   Tr. Ct. No. 20060D9                  riLEDFROM ^82,1^-01
This is to advise that the Court has denied without written order the application for
writ of habeas corpus.                     '\^ """V '-*'
                                                                                   Abel Acosta, Clerk